                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION


SANDRA OVERSTREET WIER                                                                  PLAINTIFF

V.                                                        CIVIL ACTION NO. 4:18-CV-105-DAS

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                    CORRECTED ORDER AWARDING ATTORNEY FEES

        The court, being advised that the original order contained a clerical error as to the name

of the plaintiff, issues this corrected order.

        Before the court is the claimant’s motion for payment of attorney’s fees pursuant to the

Equal Access to Justice Act (AJA), 28 U.S.C. § 2412. In these proceedings, the claimant sought

judicial review of the final decision of the Commissioner of Social Security, denying a claim for

benefits. The court remanded this case to the Commissioner for further proceedings. The

claimant now seeks attorney fees under the EAJA as the prevailing party, asserting the

Commissioner’s position was not substantially justified. By the motion and attached exhibits, the

claimant requests an award of $ 5,008.85 in attorney’s fees, $400.00 in court costs, and $45.46 in

expenses.

        In accordance with Astrue v. Ratliff, the funds shall be made payable to the plaintiff, but

mailed to the address of counsel for the plaintiff.

        SO ORDERED this the 11th day of July, 2019.



                                                 /s/ David A. Sanders
                                                 U.S. MAGISTRATE JUDGE
